Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment traverses the objection of claim 8 which is hereby withdrawn.

Drawings
The disclosure is objected to because of the following:
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Regarding claims 8-9, the drawings do not illustrate “the first void continuously extends along an entire length of the first side edge of the first face” (claim 8), and “the second void continuously extends along an entire length of the second side edge of the first face” (claim 9).
For example, the first and second side edges of the first face are the respective lower left side edge 13a and the lower right side edge 13b of the body part 10, as illustrated in each of the figures which also illustrates the void 70a and 70b (e.g., Figs. 2B, 6C, 7, 8A, 8B and 9).  However, each of these figures show that the void does not appear to extend to the side edges 13a and 13b.  None of the figures appear to illustrate the void continuously extends along an entire length of the side edges 13a and 13b.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hashimoto (US 2019/0066911, “Hashimoto.”  Examiner’s note: Hashimoto was effectively filed on Aug. 29, 2017 as JP 2017-164099.).

Regarding claim 1, Hashimoto anticipates A coil component, comprising: an element body part which is formed by materials that include a magnetic material (Fig. 3, [0030], [0049], [0051]; coil component 1 comprises the core 17 which is an element body part which is formed by materials, and the core 17 is made of magnetic material such as ferrite);
a coil which is built into the element body part and formed by a conductor (Fig. 3, [0030], [0049], [0051];  wire 18 is a coil which is built into the inwardly projecting portions of the core 17, the wire 18 is a conductor);
a first external electrode which is provided at least on a first face, among all surfaces, of the element body part at a position closer to a first side edge of the first face, than is a center between the first side edge and a second side edge of the first face opposite the first side edge, and which is electrically connected to the coil (Fig. 3, [0027], [0030], [0033], [0049], [0051]; the outer electrode at the left side of Fig. 3 is a first external electrode provided on the bottom or first face of the core 17, at a position closer to the left side edge or first side edge of the bottom surface, than is a center between the left side edge and the right side edge and ends of the wire 18 are respectively connected to the first and second outer electrodes 3 and 4); 
and a second external electrode which is provided at least on the first face, among all surfaces, of the element body part at a position closer to the second side edge of the first face, than is the center between the first side edge and a second side edge, and which is electrically connected to the coil (Fig. 3, [0027], [0030], [0033], [0049], [0051]; the outer electrode 4 is also provided on the bottom surface of the core 17, at a position closer to the second side edge or the right side edge of the first or bottom face, than is the center between the first or left side edge and a second or right side edge, and ends of the wire 18 are respectively connected to the first and second outer electrodes 3 and 4);
wherein, the first external electrode has a first tip part facing the second external electrode on the first face of the element body part (Fig. 3, [0027], [0030], [0033], [0049], [0051]; outer electrode 3 has a first tip part facing the outer electrode 4 on the bottom face of the core 17);
the second external electrode has a second tip part facing the first external electrode on the first face of the element body part (Fig. 3, [0027], [0030], [0033], [0049], [0051]; outer electrode 4 has a first tip part facing the outer electrode 3 on the bottom face of the core),
and a first void is formed between the first external electrode and the first face of the element body part in a manner having an opening continuously extending along the first tip part of the first external electrode, and continuously extending from the opening at the first tip part in a direction toward the first side edge of the first face (Fig. 3, [0027], [0030], [0033], [0049], [0051]; the gap 25 on the left side .

Regarding claim 2, Hashimoto anticipates a second void is formed between the second external electrode and the first face of the element body part, in a manner extending along the second tip part of the second external electrode and continuously extending from the second tip part in a direction toward the second side edge of the first face (Fig. 3, [0027], [0030], [0033], [0049], [0051]; the gap 25 on the right side of Fig. 3 is a second void formed between the outer electrode 4 and the bottom face of the core 17 in a manner having an opening continuously extending along the second tip part of the outer electrode 4 and continuously extending from the opening tip at the second tip part in a rightward direction toward the right side edge of the bottom surface of the core 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Lee et al. (US 2018/0234074, “Lee”).

Regarding claim 3, Hashimoto discloses the claimed invention as applied to claim 1, above.
Hashimoto discloses the coil has a first lead conductor and a second lead conductor, both led out therefrom (Fig. 3, [0027], [0030], [0033], [0049], [0051]; the coil wire 18 has first and second lead conductors which are respectively attached to the outer electrodes 3 and 4, and both lead conductors are led out from the coil wire 18);
the first external electrode is provided in a manner extending from the first face, to a second face that connects to the first face along the first side edge of the first face, of the element body part (Fig. 3, [0027], [0030], [0033], [0049], [0051]; the outer electrode 3 extends from the bottom face to the left side face that are connected);
the second external electrode is provided in a manner extending from the first face, to a third face that connects to the first face along the second side edge of the first face, of the element body part (Fig. 3, [0027], [0030], [0033], [0049], [0051]; the outer electrode 4 extends from the bottom face to the right side face that are connected);
the first lead conductor is led out from the coil toward the second face of the element body part and connected to the first external electrode on the second face of the element body part (Fig. 3, [0027], [0030], [0033], [0049], [0051];  the wire 18 on the left side is led out toward the left face and connected with the outer electrode 3); 
and the second lead conductor is led out from the coil toward the third face of the element body part and connected to the second external electrode on the third face of the element body part (Fig. 3, [0027], [0030], [0033], [0049], [0051]; the wire 18 on the right side is led out toward the left face and connected with the outer electrode 4).
Hashimoto does not disclose the first lead conductor is connected to the first external electrode on the second face of the element body part; and the second lead conductor is connected to the second external electrode on the third face of the element body part.
Lee discloses the first lead conductor is connected to the first external electrode on the second face of the element body part (Figs. 1-2, [0033]; first lead portion 121b is led out toward the left face and connected with the external electrode 141 on the left face); 
and the second lead conductor is connected to the second external electrode on the third face of the element body part (Figs. 1-2, [0033]; second lead portion 122b is led out toward the right face and connected with the external electrode 142 on the right face).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hashimoto’s coil component with Lee’s configuration in order to remove abnormal voltage and noise to prevent the introduction of abnormal voltage and high frequency noise to a circuit, as suggested by Lee at [0005].

Regarding claim 4, Hashimoto in view of Lee discloses the claimed invention as applied to claim 3, above.

Lee discloses the first lead conductor, and the second lead conductor, are each provided at a position closer to a fourth face, than is the center between the first face and the fourth face opposite the first face, of the element body part (Figs. 1-2, [0033]; first and second lead portions 121b and 122b are each provided at a position closer to a top or fourth face, than is the center between the first bottom face and the fourth face opposite the first face, of the element body part).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hashimoto’s coil component, as modified by Lee, with Lee’s configuration in order to remove abnormal voltage and noise to prevent the introduction of abnormal voltage and high frequency noise to a circuit, as suggested by Lee at [0005].

Regarding claim 5, Hashimoto discloses the claimed invention as applied to claim 1, above.
Hashimoto discloses an end of the first tip part of the first external electrode, is positioned closer to the first side edge of the first face of the element body part than is a projected area obtained by projecting the coil onto the first face of the element body part (Fig. 3, [0027], [0030], [0033], [0049], [0051]; an end of the tip part of the outer electrode 3 is positioned closer to the left side edge of the bottom face than is a projected area of the coil 18).
Hashimoto does not disclose the coil is projected onto the first face of the element body part.
Lee discloses the coil is projected onto the first face of the element body part (Fig. 2, [0026]-[0027]; an end of the tip part of the external electrode 141 is positioned closer to the left side edge of the bottom face than is a projected area of the coil onto the bottom face).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hashimoto’s coil component with Lee’s configuration 

Regarding claim 6, Hashimoto discloses the claimed invention as applied to claim 1, above.
Hashimoto does not disclose the limitations of claim 6.
Lee discloses the first external electrode is provided in a manner extending from the first face, via a second face that connects to the first face along the first side edge of the first face, to a fourth face opposite the first face, of the element body part (Figs. 1-2, [0027]; external electrode 141 extends from the bottom face, via the left face to the top or fourth face opposite the bottom face);
the second external electrode is provided in a manner extending from the first face, via a third face that connects to the first face along the second side edge of the first face, to the fourth face opposite the first face, of the element body part (Figs. 1-2, [0027]; external electrode 142 extends from the bottom face, via the right face to the top or fourth face opposite the bottom face);
the first external electrode has a third tip part facing the second external electrode on the fourth face of the element body part (Figs. 1-2, [0027]; external electrode 141 has a third tip part at the top face and facing the external electrode 142);
the second external electrode has a fourth tip part facing the first external electrode on the fourth face of the element body part (Figs. 1-2, [0027]; external electrode 142 has a fourth tip part at the top face and facing the external electrode 141).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hashimoto’s coil component with Lee’s configuration in order to remove abnormal voltage and noise to prevent the introduction of abnormal voltage and high frequency noise to a circuit, as suggested by Lee at [0005].
 a third void is formed between the first external electrode and the fourth face of the element body part, in a manner extending from the third tip part of the first external electrode.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have duplicated Hashimoto’s gap 25 as applied to the top surface, since Hashimoto, [0051], teaches that gaps 25 is generated between the outer electrode and the surface of the core 17, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto as applied to claim 1, above, in view of You et al. (US 2017/0127521, “You”).

Regarding claim 7, Hashimoto discloses the claimed invention as applied to claim 2, above.
Hashimoto discloses a maximum height of the first void, which is a maximum thickness of a gap between the first external electrode and the first face of the element body part (Fig. 4, [0054], the gap 25 formed between the bottom surface electrode appears as a thick black line which has a thickness that is substantially less than the thickness of the external electrode, the maximum height of the gap 25 is a maximum thickness of a gap between the outer electrode 3 and the bottom face of the core 17).
Hashimoto does not explicitly disclose a maximum height of the first void is 10 μm or smaller.
You discloses an external electrode has a thickness of 0.5 -10 μm (Fig. 5A, [0071]; auxiliary external electrode 151 has a thickness of 0.5 -10 μm).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for Hashimoto’s for the void or gap 25 to have a maximum height of 10 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Hashimoto’s component to have a void thickness of the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto.

Regarding claim 8, Hashimoto discloses the claimed invention as applied to claim 1, above.
Hashimoto does not disclose the first void continuously extends along an entire length of the first side edge of the first face. 
 	It would have been an obvious of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hashimoto’s coil component for the gap 25 to continuously extend along an entire length of the left side edge of the bottom face.  Temperature changes or deflection can occur so that the outer electrode 3 is brought into a state of being separated from the core 17 at the lower left edge so that cracks and fractures are prevented in the component body, as suggested by Hashimoto at [0050].
 
Regarding claim 9, Hashimoto discloses the claimed invention as applied to claim 2, above.
Hashimoto does not disclose the second void continuously extends along an entire length of the second side edge of the first face.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto as applied to claim 1, above, in view of Jeong et al. (US 2017/0127521, “Jeong”).

Regarding claim 10, Hashimoto discloses An electronic device comprising: the coil component according to claim 1, above.
Hashimoto does not disclose a circuit board on which the coil component is mounted; wherein, the first external electrode, and the second external electrode, of the coil component, are each connected to a terminal electrode on the circuit board.
Jeong discloses a circuit board on which the coil component is mounted (Fig. 4, [0051], [0067]; coil component 50 is mounted on the printed circuit board 210);
wherein, the first external electrode, and the second external electrode, of the coil component, are each connected to a terminal electrode on the circuit board (Fig. 4, [0051], [0067]; external electrodes 81 and 82 and the coil component 50 are connected to terminal electrodes 221 and 222 on the circuit board 210).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hashimoto’s coil component with Jeong’s circuit board in order to increase insulation reliability, thereby preventing leakage of a current from the . 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same grounds as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847